           Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT




 UNITED STATES OF AMERICA,                     )

        Plaintiff,                             )

                 v.                            ) Civil No. 3:18-cv-02031

 TRADEBE TREATMENT AND                         )
 RECYCLING NORTHEAST,LLC,                      )

        Defendant.                             )




                 UNOPPOSED MOTION TO ENTER CONSENT.DECREE

       Plaintiff, United States of America, moves for entry ofthe Consent Decree lodged with

the Court on December 12, 2018 [ECF No. 2-1], for the reasons set forth in Plaintiff's

accompanying memorandum of law. Following publication in the Federal Register under 28

C.F.R. § 50.7, the proposed Consent Decree underwent the required period for public comment.

The United States received no comments. Under Paragraph 73 ofthe Consent Decree,the

Defendant, Tradebe Treatment and Recycling Northeast, LLC, consents to its entry.

       Because the proposed Consent Decree is fair, reasonable and in the public interest, the

Plaintiff requests that the Court grant this motion and enter the Consent Decree by signing it on

page 25.
        Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 2 of 18




                                         Respectfully submitted,

                                         For Plaintiff, ITNITED STATES OF AMERICA

                                         ROBERT E. MAHER,JR.
                                         Assistant Chief
                                         Environmental Enforcement Section
                                         U.S. Department of Justice
                                         Environment and Natural Resources Division

                                           Brian Donohue
                                        BRIAN G. DONOHUE,Senior Attorney
                                        Environmental Enforcement Section
                                        Environment &Natural Resources Division
                                         United States Department of Justice
                                        P.O. Box 7611, Ben Franklin Station
                                         Washington, D.C. 20044-7611
                                        (202)514-0414
                                         brian.donohue~,usdoi•gov


                                         JOHN H. DURHAM
                                         United States Attorney
                                         District of Connecticut

                                         NDIDI MOSES
                                         Assistant United States Attorney
                                         U.S. Attorney's Office
                                         450 Main Street
                                         Hartford, Connecticut 06103



OF COUNSEL:

STEVEN J. VIGGIANI
Senior Enforcement Counsel
U.S. Environmental Protection Agency, Region 1
5 Post Office Square -Suite 100
Boston, MA 02109-3912




                                            2
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 3 of 18




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT




UNITED STATES OF AMERICA,                      )

        Plaintiff,                             )

                 v.                            ) Civil No.3:18-cv-02031

TRADEBE TREATMENT AND
RECYCLING NORTHEAST,LLC,

        Defendant.                             )
                                               1


                        MEMORANDUM IN SUPPORT OF
                 UNOPPOSED MOTION TO ENTER CONSENT DECREE

       Plaintiff, United States of America, files this memorandum in support of its motion to

enter the Consent Decree [ECF 2-1] lodged with the Court on December 12, 2018. If entered,

the Consent Decree would resolve Plaintiff's claims set forth in the Complaint filed the same day

against the Defendant, Tradebe Treatment and Recycling Northeast, LLC ("Tradebe"). The

Complaint[ECF-1] alleges that Tradebe is liable for violations ofthe Clean Air Act("CAA"),42

U.S.C. § 7401, et seq., and the Resource Conservation and Recovery Act("RCRA"),42 U.S.C. §

6901, et seq., and their underlying regulations and permits, at its Meriden and Bridgeport,

Connecticut, hazardous waste treatment, storage and disposal facilities("TSDFs"). In the

Complaint, the United States seeks injunctive relief and civil penalties to address those

violations.

       If the Consent Decree is entered, Tradebe will resolve its liability by agreeing to maintain

full compliance with the CAA and RCRA at the Meriden and Bridgeport TSDF facilities, and
          Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 4 of 18




will adopt additional environmental protection measures. Tradebe agrees to install new thermal

oxidizers at each facility to replace currently-used carbon adsorption equipment to control

harmful air emissions, will install other protective equipment, and will perform enhanced leak

monitoring for a period oftwo years. In addition, Tradebe agrees to pay a civil penalty of

$525,000.

        Consistent with 28 C.F.R. § 50.7, the proposed Consent Decree provides a 30-day public

comment period, which began when notice ofthe settlement was published in the Federal

Register on December 18, 2018. 83 Fed. Reg. 64878. The comment period is now closed, and

the United States received no comments. Tradebe consents to entry of the Consent Decree. See

Consent Decree, ¶ 73. Because the Consent Decree is fair, reasonable, and in the public interest,

the United States requests that the Court enter the Consent Decree as a final judgment by signing

it at page 25.

                                      I.BACKGROUND

   A.     Statutory/Regulatory Background

        1. Clean Air Act

        The CAA,42 U.S.C. §§ 7401 — 7671q, establishes a comprehensive scheme for

protecting and enhancing the quality of the nation's air. Section 112 ofthe CAA,42 U.S.C. §

7412, lists various hazardous air pollutants("HAPs")and requires EPA to establish national

emission standards for major sources of HAPs. Pertinent to this case, EPA promulgated the

National Emissions Standards for Hazardous Air Pollutants From Off-Site Waste and Recovery

Operations at 40 C.F.R. Part 63, Subpart DD,§§ 63.680 - 63.698("CAA Subpart DD"). CAA

Subpart DD incorporates various general provisions and requirements for major sources of

HAPs contained in 40 C.F.R. Part 63, Subpart A,§§ 63.1 - 63.16.



                                                 2
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 5 of 18




    Title V ofthe CAA,42 U.S.C. §§ 7661 - 7661f, establishes an operating permit program for

states for various air pollution sources, including all sources subject to standards or regulations

under Section 112 ofthe CAA. Under Section 113(b) of the CAA,42 U.S.C. § 7613(b), the

United States may enforce requirements of Section 112 and Title V ofthe CAA,including

associated regulatory and permit requirements.

      2. Resource Conservation and Recovery Act

       In 1976, Congress enacted RCRA in order to regulate hazardous waste management. See

Sections 3001 - 3023 of RCRA,42 U.S.C. §§ 6921 - 6939e. EPA promulgated regulations under

RCRA that set forth standards and requirements applicable to generators of hazardous waste and

to owners and operators of facilities that treat, store, or dispose of hazardous waste. Those

regulations are codified at 40 C.F.R. Parts 260 - 271. Since its passage, Congress has enacted

various amendments to RCRA,including the Hazardous and Solid Waste Amendments of 1984

("HSWA"). HSWA codified various new provisions in Section 3004 of RCRA,including

Section 3004(n),42 U.S.C. § 6921(n), which required EPA to promulgate air emission control

regulations for TSDFs. EPA promulgated those regulations at 40 C.F.R. Part 264, Subparts AA,

BB and CC("RCRA Subparts AA,BB and CC"). There is significant overlap between CAA

Subpart DD and the air emission regulations in RCRA Subpart AA,BB and CC.

      Under Section 3006 of RCRA,42 U.S.C. § 6926, EPA may authorize a state to

 administer the RCRA hazardous waste program. In 1990, EPA granted Connecticut authority

to manage its base hazardous waste program, and in 2004, granted Connecticut authorization to

 administer additional RCRA requirements and regulations, including the HSWA requirements

 set out in RCRA Subparts AA,BB and CC. See 55 Fed. Reg. 51707(December 17, 1990)and

69 Fed. Reg. 57842(September 28, 2004).
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 6 of 18




      The Connecticut Department of Energy and Environmental Protection("CT DEEP")

administers the Connecticut hazardous waste program through hazardous waste management

regulations set out at RCSA Title 22a, §§ 22a-449(c)-1 through 22a-449(c)-119. Connecticut's

hazardous waste regulations contain EPA-authorized hazardous waste regulations, including

HSWA-related regulations and hazardous waste facility permitting requirements. Many of

Connecticut's hazardous waste regulations incorporate federal hazardous waste regulations by

reference, including RCRA Subparts AA,BB and CC. Section 3006 of RCRA,42 U.S.C. §

6926, provides that authorized state hazardous waste programs are carried out under RCRA,

and thus, a violation of a requirement of an authorized state hazardous waste program is a

violation of RCRA. Under Section 3008(a) of RCRA,42 U.S.C. § 6928(a), the United States

may enforce violations of any requirement of RCRA and its implementing regulations, and

state TSDF permits issued under it.

       ~.      The Facilities

       Tradebe is a privately-held Delaware corporation headquartered in Indiana. Complaint, ¶

6. It owns and operates the Meriden and Bridgeport TSDFs, both of which it purchased through

an affiliate in 2011. Id., ¶¶ 7, 26-27. Operations at the facilities are similar. Various non-

hazardous and hazardous liquid wastes are brought to the facilities and stored/managed in

various tanl~s and other areas within the 'TSDFs. Id., ¶¶ 44-45, 74-75. At one time, both

facilities were allegedly major sources of HAPs,and subject to CAA Subpart DD. Id., ¶ 44. In

August 2018, however, the facilities obtained permits to operate as minor sources of HAPs

through issuance of General Permits to Limit Potential to Emit("GPLPEs")by CT DEEP. Id., ¶

46. Upon issuance and compliance with the GPLPEs,the facilities were no longer subject to

CAA Subpart DD. Id., § 44-47. Each facility currently has an air pollution control system that



                                                  4
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 7 of 18




uses regenerative carbon adsorption technology to reduce HAPs and volatile organic compound

emissions. Id., App. 1, ¶ 5-6.

      EPA and CT DEEP performed sepaxate RCRA compliance inspections in 2015 at the

Meriden and Bridgeport facilities, and EPA performed CAA compliance inspections at both

facilities that same year. Id., ¶¶ 31-35. Those inspections disclosed numerous violations of

both statutes, leading to EPA's issuance of notices of violations and potential violations at both

locations. Id.

   C. Alleged Violations

      1. CAA Subpart DD

      CAA Subpart DD's requirements apply to specific regulated units -- in this case, tanks.

Id., Section VIII.A.I. CAA Subpart DD-subject tanks must be controlled for HAP emissions

by one of several control device options, including a closed vent system to a carbon adsorber or

incinerator. Id. Both the Meriden and Bridgeport facilities use carbon adsorption, supra, but

emissions from some alleged CAA Subpart DD-subject tanks were not properly controlled.

Id., First Claim for Relief. In addition, CAA Subpart DD requires a subject facility to provide

a notice of compliance status. Tradebe never did so. Id., Second Claim for Relief. The

Complaint alleges that Tradebe was also required to apply for Title V permits for both

facilities, and operate the facilities in compliance with them. Tradebe did not apply for Title V

permits, id., Third Claim for Relief, and was not operating in compliance with its required

permits. Id., Fourth Claim for Relief.

           :
           :

       The remaining violations in the Complaint relate to RCRA Subparts AA,BB and CC and

the facilities' state TSDF permits. Most ofthe Meriden facility's violations are based on EPA



                                                  5
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 8 of 18




inspections and follow-up information request responses. Id., passim. Most ofthe Bridgeport

facility's violations were discovered by CT DEEP. Id. The violations range from

recordke~ping deficiencies to housekeeping and general maintenance activities, some of which

posed potential risks to the environment and the surrounding community. The alleged

violations at the Meriden facility include:

   • Failure to provide adequate site security —agate at the facility was left open overnight,
     allowing access to an open trailer that may have contained hazardous waste (Fifth
     Claim for Relied;
   • Storage of hazardous waste in a tractor trailer in an unauthorized location (Sixth Claim
     for Relied;
   • Failure to report a hazardous waste release from a drum punctured by a forklift, as
     required by Meriden's TSDF permit(Seventh Claim for Relied;
   • Failure to conduct adequate inspections for deteriorating conditions such that cracks
      and graveled areas were present in outdoor paved surfaces at the facility, potentially
      allowing hazardous waste to enter soil or groundwater if there were a release (Eighth
      Claim fox Relied;
   • Failure to maintain tank overflow protection equipment to prevent tank overfills and
      spills (Ninth Claim for Relied;
   • Failure to obtain and provide a tank integrity assessment for a hazardous waste tank
     (Tenth Claim for Relied;
   • Failure to comply with RCRA Subpart CC air emission control standards for tanks
     (Eleventh Claim for Relied;
   • Failure to perform RCRA Subtitle BB leak monitoring on tanks (Twelfth Claim for
      Relied;
   • Failure to minimize threats from hazardous waste releases resulting from hazardous
      waste drum spills and cracked outdoor pavement(Thirteenth Claim for Relied;
   • Failure to maintain an up-to-date contingency plan (Fourteenth Claim for Relied;
   • Failure to conduct hazardous waste personnel training for a number of employees
     (Fifteenth Claim for Relied; and,
   • Failure to have quality assurance/quality control protocols for Meriden's laboratory
      operations (Sixteenth Claim for Relied.

        The alleged violations at the Bridgeport facility include:

   • Storage of 30 totes of hazardous waste in an unauthorized location (Seventeenth Claim
     for Reliefl;
   • Failure to report a hazardous waste release from a tank into a containment vault
    (Eighteenth Claizn for Relied;
   • Failure to document inspections(Nineteenth Claim for Relied;



                                                 6
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 9 of 18




   • Failure to obtain an provide complete tank integrity assessments for four hazardous
     waste tanks (Twentieth Claim for Reliefl;
   • Failure to document claimed RCRA Subpart BB exemptions for a number of tanks
    (Twenty-First Claim for Relied;
   • Failure to maintain required RCRA Subtitle BB inspection records(Twenty-Second
     Claim for Relied; and,
   • Failure to maintain an up-to-date contingency plan (Twenty-Third Claim for Relied.


   D. Consent Decree

      The Consent Decree includes injunctive requirements and civil penalties. As part ofthe

injunctive relief, Tradebe's facilities must comply with its state TSDF permits and underlying

RCRA regulations, including RCRA air emission requirements, and must specifically maintain

compliance with the TSDF permit provisions that were allegedly violated at each facility.

Consent Decree, ¶ 13, App. 1. The Consent Decree also requires the installation and testing of

new thermal oxidizers for air emission control at both facilities to replace the facilities' current

carbon adsorption systems. Id. There is no specific CAA NESHAP injunctive relief because

the facilities are no longer subject to Subpart DD due to the issuance ofthe GPLPEs; instead,

the Decree requires the facilities to comply with the GPLPEs.Id.

      The Decree also includes enhanced leak detection and repair requirements related to air

emissions, id., Section CT, that are intended to mitigate excess prior air emissions from

tank/equipment leaks at the facilities. Tradebe will adopt and follow those air emission

reduction measures for atwo-year period. Tradebe will also install new tank overfill protection

equipment at both facilities. Id.

      Finally, the Decree includes a $525,000 penalty. Id., Section IV.

              III. TIE STANDARD FOR APPROVING CONSENT DECREES

      A consent decree should be approved if it is fair, reasonable, and in the public interest. See

SEC v. Citigroup Global Mkts., 752 F.3d 285,294(2d Cir. 2014); accord In Re Tronox Inc., No.
           Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 10 of 18




 14-cv-5495, 2014 U.S. Dist. LEXIS 158767, at *25 (S.D.N.Y. Nov. 10, 2014); United States v.

IBMCorp.,No. 14-cv-936, 2014 U.S. Dist. LEXIS 91750, at *2(S.D.N.Y. July 7, 2014), order

clarified, 2014 U.S. Dist. LEXIS 133881 (S.D.N.Y. Aug. 7, 2014). In examining a proposed

 consent decree, the district court "should be guided by the general principle that settlements are

 to be encouraged." Am. Canoe Assn Inc. v. EPA,54 F. Supp. 2d 621,625(E.D. Va. 1999)

(quoting United States v. North Carolina, 180 F.3d 574, 581 (4th Cir. 1999); see also Citig-roup,

 752 F.3d at 293("[The second Circuit] recognizes a `strong federal policy favoring the approval

 and enforcement of consent decrees."'(quoting SEC v. Wang,944 F.2d 80, 85 (2d Cir. 1991)).

 This principle recognizes that settlements allow parties and courts to preserve scarce resources.

 Autera v. Robin,~on, 419 F.2d 1197, 1199(D.C. Cir. 1969); see also ARO Corp. v. Allied Witan

 Co., 531 F.2d 1368, 1372(6th Cir. 1976)(settlements conserve the resources ofthe courts, the

 litigants, and the taxpayers and "should ... be upheld whenever equitable and policy

 considerations so permit.")

           Indeed, a consent decree is a "highly useful tool for government agencies," because it

"maximizes the effectiveness of limited law enforcement resources" by permitting the

 government to obtain compliance with the law without lengthy litigation. United States v. City

 ofJackson, Mississippi, 519 F.2d 1147, 1151 (5th Cir. 1975); see also In re Acushnet River &

 New Bedford Harbor, 712 F. Supp. 1019, 1029(D. Mass. 1989)("Congressional purpose is

 better served through settlements .. ., rather than the expenditure of limited resources on

 protracted litigation."). And because ofthe deference owed to government agencies with

 substantive expertise,the policy favoring settlement is particularly strong in environmental

 cases.l


 1 See In re Cuyahoga Equip. Corp., 980 F.2d 110, 118 (2d Cir. 1992); see also United States v.
 SEPTA,235 F.3d 817, 822(3d Cir. 2000); United States v. Akzo Coatings ofAm., Inc., 949 F.2d

                                                    8
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 11 of 18




        Whether to approve a consent decree is within the discretion ofthe Court,see United

States v..Hooker Chem. &Plastics Corp., 776 F.2d 410, 411 (2d Cir. 1985), but a court should

"tak[e] care not to infringe on the [federal government's] discretionary authority to settle on a

particular set ofterms." Citigroup, 752 F.3d at 295. As the Second Circuit explained:

        Consent decrees are primarily about pragmatism. Consent decrees are normally
        compromises in which the parties give up something they might have won in
        litigation and waive their rights to litigation. Thus, a consent decree must be
        construed as ...written, and not as it might have been written had the plaintiff
        established his factual claims and legal theories in litigation. Consent decrees
        provide parties with a means to manage risk. The numerous factors that affect the
        litigant's decision whether to compromise a case or litigate it to the end include
        the value ofthe particular proposed compromise, the perceived likelihood of
        obtaining a still better settlement, the prospects of coming out better, or worse,
        after a full trial, and the resources that would need to be expended in the attempt.
        These assessments are uniquely for the litigants to make.

Citigroup, 752 F.3d at 295 (internal citations and quotations omitted).

        Accordingly, in reviewing a consent decree, a court "should not substitute [its] own

judgment as to optimal settlement terms for the judgment ofthe litigants and their counsel."

Armstrong v. Bd. ofSch. Dirs. ofMilwaukee, 616 F.2d 305, 315 (7th Cir. 1980), overruled on

other grounds, Felzen v. AndNeas, 134 F.3d 873 (7th Cir. 1998). Nor should it inquire "whether

the settlement is one which the court itself might have fashioned, or considers as ideal," United

States v. Cannons Eng'g. Corp., 899 F.2d 79, 84 (lst Cir. 1990), or seek to determine whether

the proposed settlement provides for "every benefit that might someday be obtained in contested

 litigation." United States v. Allegheny-Ludlum Indus., Inc. 517 F.2d 826, 850(5th Cir. 1975).

 Moreover, a court is not authorized to rewrite or modify the parties' agreement; it must consider

 and approve or reject as a whole the proposal as submitted by the parties. Books v. Ga. State



1409, 1436(6th Cir. 1991); United States v. Cannons Eng'g Corp., 899 F.2d 79, 84(1st Cir.
1990); SEC v. Randolph, 736 F.2d 525, 529(9th Cir. 1984); United States v. Hooker Chem. &
Plastics Corp., 776 F.2d 410, 411 (2d Cir. 1985).
        Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 12 of 18




Bd. ofElections, 59 F.3d 1114, 1119-20(11th Cir. 1995); United States v. Jones &Laughlin

Steel Corp., 804 F.2d 348 (6th Cir. 1986); Officersfor Justice v. Civil Serv. Comm'n,688 F.2d

615,630(9th Cir. 1982).

       "Absent a substantial basis in the record for concluding that the proposed consent decree does

not meet[the requirements offairness, reasonableness, and serving the public interest], the district

court is required to enter the order." Citigroup, 752 F.3d at 294. As explained by the Second

Circuit, four primary factors should be considered in evaluating whether a settlement by a

governmental enforcement agency is fair and reasonable: "(1)the basic legality ofthe decree;(2)

whether the terms of the decree, including its enforcement mechanism, are clear;(3) whether the

consent decree reflects a resolution of the actual claims in the complaint; and (4) whether the

consent decree is tainted by improper collusion or corruption of some kind." Citigroup, 752 F.3d

at 294-95 (internal citations omitted); accord In Re Tronox Inc., 2014 U.S. Dist. LEXIS 158767,

at *26; United States v. IBM Corp., 2014 U.S. Dist. LEXIS 91750, at *4-5.

                                        III. ARGUMENT

        This Court should approve the proposed Consent Decree because it is fair, reasonable,

and serves the public interest.

        A.     The Proposed Consent Decree is Fair and Reasonable

        The four Citigroup factors for deterniining a fair and reasonable settlement all support

approval ofthe proposed Consent Decree. First, the Decree meets the "basic legality" requirement.

752 F.3d at 294. A settlement agreement "satisfies this factor so long as it is within the Court's

authority to enter the decree and within [the Plaintiff s] authority to enforce it." IBMCorp.,2014 U.S.

Dist. LEXIS 91750, at *5; accord Tronox,2014 U.S. Dist. LEXIS 158767, at *27. Section 113(b)

ofthe CAA,42 U.S.C. § 7413(b), and Sections 3008(a)and(g)ofRCRA,42 U.S.C. §§ 6928(a)and



                                                    i[~]
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 13 of 18




(g), confers on this Courtjurisdiction to require the relief set forth in the proposed Consent Decree

here: compliance with the CAA and RCRA,payment ofcivil penalties, and other appropriate relief.

        The second Citigroup factor -- "whether the terms ofthe decree,including its enforcement

mechanism, are clear," 752 Fad at 295 -- is likewise satisfied. From an enforcement perspective,the

key terms ofthe proposed Consent Decree are straightforward. See Tronox,2014 U.S. Dist. LEXIS

158767,at *27("the terms ofthe decree, and its enforcement mechanism, are clearly stated in the

Settlement Agreement");IBMCorp.,2014 U.S. Dist. LEXIS 91750, at *7("By `clear,' the Second

Circuit appears to mean that the decree `properly defines' its key provisions.")(internal citations

omitted)). Here,the proposed Consent Decree defines key terms,see Consent Decree, Section III, and

sets forth detailed and unambiguous obligations and schedules for Defendants,including the payment

ofa civil penalty, reporting requirements, and stipulated penalties. See Consent Decree, Secs. N-VII,

and App 1. And the United States did not receive any comments suggesting that the Consent Decree's

terms or obligations were unclear.

         The Consent Decree also meets the third Citigroup factor -- "whether the consent decree

reflects a resolution ofthe actual claims in the complaint." Citigroup, 752 F.3d at 295. Here,the

Complaint asserts claims for relief against Defendants for violations ofspecific provisions ofthe CAA

and RCRA and their underlying regulations. Id., Section VIII. The Consent Decree expressly requires

 T'radebe to comply with the law upon its enhy, and provide quarterly progress compliance reports to

EPA. Id., Section V-VII and App. 1, Section I. In addition, Tradebe is required to install two thermal

 oxidizers, conduct performance testing ofthat equipment, install tank overfill prevention controls at

 the Meriden facility, and perform leak detection and monitoring ofemissions at both facilities for a

 period oftwo years. Id., App. 1, Sections B,C,G,and H. The proposed Consent Decree also requires

 Tradebe to pay a penalty of$525,000. Id., Section IV.



                                                     11
        Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 14 of 18




       In exchange,the Consent Decree provides that it "resolves the civil claims ofthe United States

for the violations alleged in the Complaint." Id., ¶ 56. See Tronox,2014 U.S. Dist. LEXIS 158767,

at *28(finding that the settlement expressly resolved all claims asserted in the complaint);IBMCorp.,

?014 U.S. Dist. LEXIS 91750, at *8(finding that where settlement provided relief sought by the

complaint,the settlement agreement satisfied third factor of Citi~roup).

        The fourth factor -- "whether the consent decree is tainted by improper collusion or corruption

ofsome kind," Citigroup, 752 F.3d at 295 -- is met, as well. This settlement is the result ofarm's-

length negotiation between sophisticated parties represented by experienced counsel. The United

States was represented by the Department ofJustice, as well as experienced attorneys and technical

personnel from EPA. Likewise, Tradebe had experienced counsel and technical representatives.

E~ensive technical discussions focused on the compliance efforts and mitigation actions that are

required by the Decree. Nothing in the record indicates that improper collusion or corruption of any

kind tainted the negotiations process in this case,see Sam Fox Publ'g Co., Inc. v. United States, 366

U.S. 683,689(1961)("sound policy would strongly lead [the court]to decline ...to assess the

wisdom ofthe Government'sjudgment in negotiating and accepting [a]...consent decree, at least in

the absence of any claim ofbad faith or malfeasance on the part ofthe Government in so acting"), and

no one has nnade that contention.

        B. The Consent Decree Furthers the Public Interest

        When a court decides whether to approve a proposed consent decree that contains injunctive

relief, the court must"consider whether the public interest would be disserved by entry ofthe consent

decree." Citigroup, 752 Fad at 297. When evaluating the public interest, courts have examined

whether the consent decree comports with the purpose ofthe statute being enforced, whether the

consent decree bars private litigants from pursuing independent claims, and the balance of

considerations such as litigation risks and minimising the expense oflitigation. See, e.g., id. ("a

                                                    12
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 15 of 18




consent decree may disserve the public interest ifit barred private litigants from pursuing their own

claims independent ofthe relief obtained under the consent decree ..."); Tronox,2014 U.S. Dist.

LEXIS 158767,at *28(finding that the consent decree "does not disserve the public interest, because

it facilitates the enforcement offederal environmental laws,resolves a proceeding that requires

significantjudicial resources to administer, and facilitates the more speedy and full compensation of

[Defendant's] many creditors");IBMCorp.,2014 U.S. Dist. LEXIS 91750, at *11-13; Siena Club v.

Coca-Cola Corp.,673 F. Supp. 1555,1556(M.D. Fla. 1987)("Where the lawsuit seeks to enforce a

statute,the most important factor as to public policy is whether the decree comports with the goals of

Congress."). However,a court cannot "find the public interest disserved based on its disagreement

with the [Plaintiffs] decisions on discretionary matters ofpolicy ...." Citigroup, 752 F.3d at 297.

Indeed,"[t]he job of determining whether the proposed ...consent decree best serves the public

interest...rests squarely with the [federal government], and its decision merits significant deference."

Id.

        Here,the proposed Consent Decree serves the public interest. First, it comports with the goals

 ofthe CAA and RCRA. The Consent Decree fiu~thers primary statutory goals of protecting the public

 by requiring full compliance with the CAA's and RCRA's regulatory and permitting scheme,and

 imposing a penalty to deter future violations by Defendant. See Friends ofthe Earth, Inc. v. Laidlaw

 Envtl. Servs., 528 U.S. 167, 185(2000)("Congress has found that civil penalties ... do more than

 promote immediate compliance by limiting the defendant's economic incentive to delay [compliance];

 they also deter future violations."). Further,the proposed Consent Decree requires the installation of

 new thermal o~dizers at each facility to replace the current carbon adsorption systems, and requires

 that the oxidizers undergo performance testing to demonstrate compliance with RCRA air emission




                                                     13
         Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 16 of 18




regulation requirements. Consent Decree, App. 1, Section D. And it also requires enhanced Leak

detection and repair for a two year period, along with the installation ofoverfill protection equipment.

        Also, the proposed Consent Decree does not disserve the public interest by precluding third

party rights of action. Citigroup, 752 Fad at 297. Indeed,the Consent Decree specifically provides

that it does not restrict such actions. Id.,¶ 60. Finally, the Consent Decree appropriately balances

competing settlement considerations, including the need and benefit ofprompt compliance by

Defendants and minimising the expense oflitigation, while at the same time taking into consideration

the litigation risks confronting all parties. By efficiently resolving the claims and defenses,the

settlement will conserve resources ofthe parties that would otherwise be spent on litigating the claims

in this case. See, e.g., Citizensfor a Better Env't v. Gorsuch, 718 F.2d 1117, 1126(D.C. Cir.

1983)("Not only the parties, but the general public as well, benefit from the saving oftime and

money that results from the voluntary settlement of litigation.")

                                        IV.     CONCLUSION

      The Consent Decree is fair, reasonable, furthers the public interest, and reflects an

appropriate weighing ofthe litigation risks by all parties. The United States received no comments

during the public comment period. Therefore,the United States respectfully requests that the

Count grant the Plaintiffs motion to enter the Consent Decree as an Order ofthe Court. (A

signature line for the Court is included in the Consent Decree at page 25.)

                                                 Respectfully submitted,

                                                 For Plaintiff, UNITED STATES OF AMERICA

                                                 ROBERT E. MAHER,JR.
                                                 Assistant Chief
                                                 Environment and Natural Resources Division
                                                 United States Department of Justice




                                                     14
       Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 17 of 18




                                        /s/Brian Donohue
                                        BRIAN G. DONOHUE,Senior Attorney
                                         Environmental Enforcement Section
                                         Environment &Natural Resources Division
                                         United States Department of Justice
                                         P.O. Box 7611, Ben Franklin Station
                                         Washington, D.C. 20044-7611
                                        (202)514-0414
                                         brian.donohue(a~usdoj.gov


                                         JOHN H. DURHAM
                                         United States Attorney
                                         District of Connecticut

                                         NDIDI MOSES
                                         Assistant United States Attorney
                                         U.S. Attorney's Office
                                         450 Main Street
                                         Hartford, Connecticut 06103



OF COUNSEL:

STEVEN J. VIGGIANI
Senior Enforcement Counsel
U.S. Environmental Protection Agency, Region 1
5 Post Office Square -Suite 100
Boston, MA 02109-3912




                                            15
        Case 3:18-cv-02031-KAD Document 7 Filed 01/31/19 Page 18 of 18



                                CERTIFICATE OF SERVICE

                  The undersigned certifies that the foregoing UNOPPOSED MOTION TO ENTER
CONSENT DECREE,and MEMORANDUM IN SUPPORT, were served by via ECF,email, or
first class i~iail, pu~ta~,e prepaid, lhi~ _day c>f January 31, 201.9, upon. counsel li~lecl below:



                              BRIAN C. FREEMAN
                              Robinson &Cole LLP
                              280 Trumbull Street
                              Hartford, CT 06103
                              bfreeman(a~rc.com



                                             is/Brian Donohue
                                             BRIAN G. DONOHUE
                                             Senior Attorney
                                             Environmental Enforcement Section.
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, D.C. 20044-7611




                                                16
